Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/23/2019, in which, claims 1-38 are pending. Claims 1 and 20 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/23/2019 are accepted.

Specification
The disclosure filed on 1/23/2019 is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 16, 17, 18, 19-24, 26-32, 35, 36, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aditya, Paarijaat, et al. "I-pic: A platform for privacy-compliant image capture." Proceedings of the 14th annual international conference on mobile systems, applications, and services. 2016 (hereinafter ‘Aditya’)

claim 1, Aditya discloses: A method for recording observation data without violating privacy, the method including (Aditya: Abstract, i.e., the I-Pic platform for capturing images based on defined privacy policy): sensing environment and generating observation data including information on the sensed environment; (Aditya: Fig. 2, pages 236-237, i.e., the I-Pic platform that captures data, images in the environment) 
processing the observation data for determining presence of one or more persons in the sensed environment; (Aditya: Fig. 2, pages 236-237, i.e., feature extraction) 
identifying those person(s) amongst the present person(s) that did not agree to storing their private data; (Aditya: Fig. 2, pages 236-237, i.e., secure matching “Association", "users initialize their privacy profile, which is locally stored on their device, by choosing relevant contexts based on location and time, and by choosing an appropriate action for each context) 
generating privacy compliant observation data by obfuscating the private data of such persons; and (Aditya: Fig. 2, pages 236-237, i.e., policy enforcement, i.e., the capture platform decrypts the corresponding user's privacy policy and performs the action requested) storing the privacy compliant observation data. (Aditya: Figs. 2-3, pages 236-238) 

Claim 20 recites substantially the same features recited in claim 1 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Aditya discloses the method according to claim 1, wherein the observation data includes at least one of a captured still or moving image, an audio file and meta data derived from originally obtained sensor data, in particular a movement pattern. (Aditya: Figs. 2-3, Abstract, pages 236-238)

As regards claim 3, Aditya discloses the method according to claim 1, wherein the observation data is image data including at least one critical area, wherein such critical area is an image area comprising privacy relevant information and the obfuscation uses at least blurring the critical area, randomized pixel exchange within the critical area, replacing pixels within the critical area by black or white pixels, face replacement using a predetermined substitution face and replacement of pixels within the critical area by background pixels. (Aditya: Figs. 2-3, pages 236-238, i.e., blurring of the facial images (i.e., critical areas) in the captured images)

Claim 22 recites substantially the same features recited in claim 3 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Aditya discloses the method according to claim 1, wherein the environment sensing is performed using a plurality of cameras. (Aditya: Figs. 2-3, pages 236-238, i.e., plurality of cameras with I-pic platform)

Claim 23 recites substantially the same features recited in claim 4 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Aditya discloses the method according to claim 1, wherein the cameras are calibrated such that a position of a critical area within the image captured by one camera can be transformed to a position in an image captured by another one of the plurality of cameras and based on such position transformation obfuscation is performed in the image captured by this other camera, too. (Aditya: Figs. 2-3, pages 236-238, i.e., plurality of cameras having the I-Pic platform performing the transformation and blurring)

Claim 24 recites substantially the same features recited in claim 5 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Aditya discloses the method according to claim 1, wherein persons are identified by face recognition. (Aditya: Fig. 2, pages 236-237)

Claim 26 recites substantially the same features recited in claim 7 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Aditya discloses the method according to claim 7, wherein for face recognition a neural network is used transforming images of faces into a high-dimensional vector and the distance of the high-dimensional vectors from new faces are compared to a set of reference vectors of trained faces. (Aditya: Fig. 2, pages 236-238, i.e., neural network)

Claim 27 recites substantially the same features recited in claim 8 and is rejected based on the aforementioned rationale discussed in the rejection.

claim 9, Aditya discloses the method according to claim 8, wherein a reference vector describing a face is stored for each person who gave consent to storing person related data. (Aditya: Fig. 2-3, pages 236-238)

Claim 28 recites substantially the same features recited in claim 9 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 10, Aditya discloses the method according to claim 8, wherein the reference vector of a person who gave consent is stored in an RFID device. (Aditya: Fig. 2-3, pages 236-238, i.e., the mobile devices)

Claim 29 recites substantially the same features recited in claim 10 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 11, Aditya discloses the method according to claim 8, wherein for persons that expressed that they disagree to private data storing a low dimensional binary vector is stored. (Aditya: Figs. 2-3, pages 236-238, i.e., the encrypted feature vectors and encrypted IDs) 

Claim 30 recites substantially the same features recited in claim 11 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 12, Aditya discloses the method according to claim 11, wherein obfuscation of private data is performed on data of persons that expressly disagreed and persons that cannot be identified at all. (Aditya: Figs. 2-3, pages 236-238)

Claim 31 recites substantially the same features recited in claim 12 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 13, Aditya discloses the method according to claim 11, wherein for persons who disagreed on private data storing a representative vector is generated. (Aditya: Figs. 2-3, pages 236-238, i.e., the encrypted feature vectors)

Claim 32 recites substantially the same features recited in claim 13 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 16, Aditya discloses the method according to claim 1, wherein depending on privacy settings second level 

Claim 35 recites substantially the same features recited in claim 16 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 17, Aditya discloses the method according to claim 1, wherein persons that cannot be identified at all are asked to expressly agree or disagree to private data storing. (Aditya: Fig. 2, pages 236-238, i.e., user specified policy that dictates private information collection)

Claim 36 recites substantially the same features recited in claim 17 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 18, Aditya discloses the method according to claim 1, wherein observation data is held in a volatile memory and data processing including obfuscation is done on the volatile memory and storing of privacy compliant data is done on the non-volatile memory. (Aditya: Fig. 2-3, pages 236-238, 240, 

Claim 37 recites substantially the same features recited in claim 18 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 19, Aditya discloses the method according to claim 1, wherein information on consent to private data storing is stored on an RFID device. (Aditya: Fig. 2-3, pages 236-238, i.e., the mobile devices)

Claim 38 recites substantially the same features recited in claim 19 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 21, Aditya discloses the system according to claim 20, wherein the sensor include at least one camera of a microphone. (Aditya: Fig. 2-3, pages 236-238, i.e., the mobile devices)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditya in view of US 20160019415 A1 (hereinafter “Ra”).

As regards claim 6, Aditya discloses the method according to claim 4. However Aditya does not but in analogous art, Ra (US 20160019415 A1) teaches: wherein obfuscation within the critical area in an image captured by one camera is performed by replacement of pixels of the critical area by background pixels extracted from at least one image captured by another camera. (Ra: ¶16-¶18, i.e., the images captured by one device is blurred by pixel vector information received from another device such that the facial image captured by the device is blurred)
Ra is analogous art because it pertains to privacy preservation of subjects in captured media.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Aditya to include replacing pixels of a image captured by one device using pixels received in an image from another device as 

Claim 25 recites substantially the same features recited in claim 6 and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 14, 15, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditya in view of Hotta, Kazuhiro. "A robust object tracking method under pose variation and partial occlusion." IEICE transactions on information and systems 89.7 (2006): 2132-2141 (hereinafter “Hotta”).

As regards claim 14, Aditya discloses the method according to claim 1, wherein the environment sensing includes capturing a series of images and identified person are tracked over the series of images (Aditya: Abstract, Figs. 2-3, pages 236-238, i.e., capturing a person’s image from photos and videos i.e., series of images) 
However, Aditya does not but in analogous Hotta teaches facial recognition of a subject by tracking series of frames and using first frame and the last frame to construct the facial recognition, thus teaching: (frame s, frame i-1, frame I, frame i+1, frame e). (Hotta: Abstract, Figs 3-4, pages 2132-2136)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aditya to include using a series of frames of a video to use for facial recognition of a subject as taught by Hotta with the motivation to provide an effective and robust method of tracking a subject in a motion video (Hotta: Abstract, Figs 3-4, pages 2132-2136)
  
Claim 33 recites substantially the same features recited in claim 14 and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 15, Aditya et al combination discloses the method according to claim 14, wherein tracking is performed backward in time. (frame s, frame i-1, frame I, frame i+1, frame e). (Hotta: Abstract, Figs 3-4, pages 2132-2136, i.e., the first frame i.e., backward in time, and the last frame and the in between frames are used for facial recognition)
Hotta is analogous art because it is in the same field of endeavor as identifying a subject in captured images.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 

Claim 34 recites substantially the same features recited in claim 15 and is rejected based on the aforementioned rationale discussed in the rejection.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432